             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

TAMMY R. SPAULDING,                    )
                                       )
                 Plaintiff,            )
                                       )
v.                                     )         Case No. CIV-17-440-KEW
                                       )
COMMISSIONER OF THE SOCIAL             )
SECURITY ADMINISTRATION,               )
                                       )
                 Defendant.            )

                             OPINION AND ORDER


     Plaintiff Tammy R. Spaulding (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Claimant’s application

for disability benefits under the Social Security Act.                   Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined   that     Claimant   was   not   disabled.       For   the    reasons

discussed    below,    it   is   the   finding   of   this   Court   that     the

Commissioner’s decision should be and is REVERSED and the case

REMANDED to Defendant for further proceedings.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).        A claimant is disabled under the Social
Security       Act   “only    if    his    physical   or   mental      impairment    or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work       which   exists    in    the    national   economy.   .     .”   42    U.S.C.

§423(d)(2)(A).        Social Security regulations implement a five-step

sequential process to evaluate a disability claim.                     See, 20 C.F.R.

§§ 404.1520, 416.920.1

       Judicial review of the Commissioner’s determination is limited

in scope by 42 U.S.C. § 405(g).               This Court’s review is limited to

two inquiries:          first, whether the decision was supported by

substantial        evidence;       and,   second,    whether    the    correct    legal

       1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.        If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work does
not preclude alternative work. See generally, Williams v. Bowen, 844
F.2d 748, 750-51 (10th Cir. 1988).

                                             2
standards were applied.       Hawkins v. Chater, 113 F.3d 1162, 1164

(10th Cir. 1997)(citation omitted). The term “substantial evidence”

has been interpreted by the United States Supreme Court to require

“more than a mere scintilla.           It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Richardson    v.   Perales,      402     U.S.   389,   401   (1971)   (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).                 The

court may not re-weigh the evidence nor substitute its discretion

for that of the agency.          Casias v. Secretary of Health & Human

Servs., 933 F.2d 799, 800 (10th Cir. 1991). Nevertheless, the court

must review the record as a whole, and the “substantiality of the

evidence must take into account whatever in the record fairly

detracts from its weight.” Universal Camera Corp. v. NLRB, 340 U.S.

474, 488 (1951); see also, Casias, 933 F.2d at 800-01.

                          Claimant’s Background

       Claimant was 50 years old at the time of the ALJ’s decision.

Claimant obtained her GED.         Claimant has worked in the past as a

debt   collector   and   phone    sales      person.   Claimant   alleges   an

inability to work beginning September 25, 2012 due to limitations

resulting from cirrhosis of the liver, chronic hepatitis C, spinal

problems, COPD, and neuropathy.

                           Procedural History



                                         3
     On June 20, 2014, Claimant protectively filed for protectively

filed for supplemental security income pursuant to Title XVI (42

U.S.C. § 1381, et seq.) of the Social Security Act.       Claimant’s

application was denied initially and upon reconsideration.    On May

3, 2016, the Administrative Law Judge (“ALJ”) B.D. Crutchfield

conducted an administrative hearing in Tulsa, Oklahoma and a

supplemental hearing on October 12, 2016.    On November 23, 2016,

the ALJ entered an unfavorable decision.         The Appeals Council

denied review on September 27, 2017.   As a result, the decision of

the ALJ represents the Commissioner’s final decision for purposes

of further appeal.   20 C.F.R. §§ 404.981, 416.1481.

             Decision of the Administrative Law Judge

     The ALJ made her decision at step four of the sequential

evaluation. She determined that while Claimant suffered from severe

impairments, she did not meet a listing and retained the residual

functional capacity (“RFC”) to perform her past relevant work.

                     Errors Alleged for Review

     Claimant asserts the ALJ committed error in (1) failing to

properly consider the medical evidence; and (2) failing to properly

evaluating the evidence at steps four and five.

                Consideration of Medical Evidence

     In her decision, the ALJ found Claimant suffered from the


                                 4
severe impairments of major depressive disorder, posttraumatic

stress disorder (“PTSD”), generalized anxiety disorder, cannabis use

disorder in early remission, methamphetamine use disorder in early

remission, oxycodone use disorder in early remission, morphine use

disorder in early remission, degenerative disc disease, obesity, and

status post right foot surgery.                 (Tr. 13).      The ALJ determined

Claimant retained the RFC to perform her past relevant work as a

fast food worker.       (Tr. 18).         She also found Claimant retained the

RFC to perform light work.            In so doing, she found Claimant could

lift/carry     20   pounds    occasionally        and    ten   pounds   frequently.

Claimant could sit for six hours out of an eight hour workday and

could stand or walk for six hours out of an eight hour workday with

normal    breaks.       She       would    probably     have   little   difficulty

understanding and carrying out simple instructions and would likely

have   mild    to    moderate      difficulty     with    complex     and    detailed

instructions.       Claimant would be likely to have moderate difficulty

with complex and detailed instructions.               She would also likely have

moderate difficulty concentrating and persisting through a normal

workday and work week due to psychiatric symptoms.                      Claimant’s

ability   to    maintain      a    normal    workday     and   work   week    without

interruptions from her psychiatric symptoms was likely moderately

impaired.      The ALJ found that, in all likelihood, Claimant would

have mild to moderate difficulty responding appropriately to co-

                                            5
workers, supervisors, and the public.             The ALJ concluded that the

limitations appeared to be present when Claimant was sober.                 (Tr.

15).

       After consultation with a vocational expert, the ALJ determined

Claimant could perform her past relevant work as a fast food worker.

Alternatively,        the   ALJ     found     Claimant   could    perform   the

representative jobs of sales attendant, bottling line attendant, and

inspector/packer, all of which the ALJ found existed in sufficient

numbers in the national economy.            (Tr. 20).    As a result, the ALJ

concluded that Claimant was not under a disability since April 24,

2014, the date the application was filed.             Id.

       Claimant contends the ALJ erred in failing to consider the

totality of the medical evidence.              She references an MRI report

authored   by   Dr.    Brett   H.    Kolman    that   includes   the   following

impression findings:

       Severe arthrosis/arthritis of the right L3-4 and L4-5
       facets including extensive reactive subchondral edema
       like signal within the articular processes about the
       facets     and    extensive      capsular/pericapsular
       edema/inflammation with associated myositis of the
       surrounding paraspinous musculature.     No soft tissue
       abscess appreciated. Appearance is somewhat nonspecific,
       but favors an inflammatory arthritis.     And infectious
       arthritis is a less likely possibility as there appears
       to be less prominent involvement of the left L3-4, L4-5,
       and L5-S1 facets as well.

       Inflammatory tissue surrounds of the exiting right L3 and
       L4 roots within their respective foramina.

                                        6
        Multilevel degenerative spondylosis as described.

        Grade one degenerative spondylolisthesis at L4-5.

        Moderate right foraminal stenosis at L4-5 with mild
        compression of the exiting right L4 root.

        Small right parasagittal disc herniation at L5-S1 mildly
        compressing the right S1 root.

        (Tr. 511).

        The ALJ characterized the findings from this testing in her

decision in stating “[i]n an MRI of the claimant’s spine, while

there    was    some   arthritis   found,   the   claimant   only    had   mild

degenerative disc dislocation at L1-L4.”          (Tr. 17).

        In a similar vein, Claimant underwent a thoracic and cervical

CT scan.       The thoracic scan was largely unremarkable.          (Tr. 601).

The cervical CT scan found

        Straightening of the normal lordosis.
        Minimal retrolisthesis of C5 and C6.
        No acute cervical spinal fractures are identified.
        Multilevel degenerative changes.
        At C4-5, there are degenerative changes in the
        uncovertebral joints and there is mild disc bulging.
        There is mild narrowing of the spinal canal to
        approximately 0.9 cm in AP diameter.
        At C5-6, there are degenerative changes of the
        uncovertebral joints and there is a moderate to large
        central disc protrusion.   There is moderate to severe
        narrowing of the spinal canal which measures 0.62 cm in
        AP diameter.   There is severe right neural foraminal
        stenosis and moderate left neural foraminal stenosis.
        Atherosclerotic calcifications.



                                      7
      The resulting impression was “No acute cervical spinal fracture

is   identified.         Degenerative      changes.          At   C5-6,    there     are

degenerative     changes       with   a   moderate      to   large      central     disc

protrusion resulting in moderate to severe narrowing of the spinal

canal.”   (Tr. 599).       The ALJ stated in her decision that “. . . no

acute cervical spine fractures or degenerative changes were noted.”

(Tr. 17).

      The ALJ in these two important respects appears to have either

failed to note the more serious aspects of this testing or was

mistaken in her reading of the results.                 Either way, the correct

reading   of    the     reports   could    have     substantially         changed   the

functional limitations on Claimant’s ability to work.                     The ALJ must

correctly      assess    the    evidence       relied   upon      and   discuss      the

uncontroverted evidence she chooses not to rely upon and any

significantly probative evidence she rejects. Blea v. Barnhart, 466

F.3d 903, 915 (10th Cir. 2006).                Of course, the first step in the

analysis is to get a recitation of the evidence correct. On remand,

the ALJ shall consider the totality of the testing results and

explain her treatment of the condition in the RFC.

      Claimant also challenges the ALJ’s reference to her non-

compliance, and the fact that the ALJ apparently cited to an

incorrect entry in the record.                 This Court will not presume, as

Claimant did, to identify the record to which the ALJ referred.                      On

                                           8
remand, the ALJ shall correct any inaccurate reference to the record

on this issue and explain whether the incident of non-compliance was

a single occurrence or whether it represented an incident in a

pattern of non-compliance.

       Claimant also contends the ALJ failed to correctly assess her

mental impairments, citing to the report of Dr. Brian Snyder.       Dr.

Snyder authored a mental source statement dated June 10, 2016

wherein he found Claimant had moderate limitations in the areas of

understanding and remembering complex instructions, carrying out

complex instructions, the ability to make judgments on complex work-

related decisions, and interacting appropriately with the public,

supervisors and co-workers.      (Tr. 575-76).   He wrote in narrative

fashion   that   Claimant   experienced   “[d]ifficulty   concentrating,

problems thinking clearly, and difficulty making decisions.”       (Tr.

575). He also found Claimant suffered from “[a]nxiety around crowds

& paranoia around others.”     (Tr. 576).   He noted “[t]he limitations

above appear to be present when the claimant is sober.”        (Tr. 575-

76).



       Although the ALJ gave Dr. Snyder’s opinion “great weight” (Tr.

18), she stated Claimant only had mild difficulties in social

functioning.     (Tr. 14).     The ALJ is required to consider all

medical opinions, whether they come from a treating physician or

                                    9
non-treating source.       Doyle v. Barnhart, 331 F.3d 758, 764 (10th

Cir. 2003); 20 C.F.R. § 416.927(c).               He must provide specific,

legitimate reasons for rejecting any such opinions.               The ALJ must

also give consideration to several factors in weighing any medical

opinion. Id.; 20 C.F.R. § 416.927(d)(1)-(6). Moreover, an ALJ “is

not entitled to pick and choose through an uncontradicted medical

opinion, taking only the parts that are favorable to a finding of

nondisability.”      Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir.

2007).     On remand, the ALJ shall explain the apparent discrepancy

in evaluating Dr. Snyder’s opinion and her findings of mental

impairment, particularly in social functioning.

        Claimant   also   urges   this    Court    to   require   the   ALJ   to

characterize an incident in which she ingested Morphine pills as a

suicide attempt.      The evidence is conflicted on Claimant’s intent

in taking the pills.          The ALJ’s conclusion was based upon a

reasonable assessment of the evidence, including Claimant’s denials.

        Claimant challenges the ALJ’s review of her obesity and the

effects on her other conditions. The ALJ states that she considered

the effects of the condition and this Court will take her at her

word.

                      Step Four and Five Evaluation

        Claimant states that the hypothetical questioning of the



                                     10
vocational expert was faulty because her past relevant work as a

fast   food    worker    requires    interaction    with    the    public     at   a

significant level. DOT #311.472-010. This requirement would appear

to directly conflict with Dr. Snyder’s mental health assessment.

On remand, the ALJ shall re-evaluate Claimant’s RFC and ability to

perform her past relevant work on remand.                  She shall also re-

evaluate      the   alternative     representative    jobs        for   the    same

requirement of interacting with the public and whether Claimant may

perform that function.

                                    Conclusion

       The    decision   of   the    Commissioner    is     not    supported       by

substantial evidence and the correct legal standards were not

applied. Therefore, this Court finds, in accordance with the fourth

sentence of 42 U.S.C. § 405(g), the ruling of the Commissioner of

Social Security Administration should be and is REVERSED and the

case is REMANDED to Defendant for further proceedings consistent

with this Opinion and Order.



       IT IS SO ORDERED this 20th day of March, 2019.




                                      ______________________________
                                      KIMBERLY E. WEST
                                      UNITED STATES MAGISTRATE JUDGE


                                       11
